                            UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF KENTUCKY
                                  PADUCAH DIVISION
                            CIVIL ACTION NO. 5:17-CV-10-TBR


MICHAEL COOPER,                                                                       PLAINTIFF
v.
CHRIS VINSON, et al.,                                                             DEFENDANTS
                                 MEMORANDUM OPINION
       This matter is before the Court on Defendants’ Second Motion for Summary Judgment.

[DN 107]. In response, pro se Plaintiff Michael Cooper filed a Motion for Partial Summary

Judgment. [DN 108]. This matter is ripe for adjudication. For the reasons stated herein,

Defendants’ Second Motion for Summary Judgment, [DN 107], is GRANTED and Plaintiff’s

Motion for Partial Summary Judgment, [DN 108], is DENIED AS MOOT. The Court will enter a

separate Order and Judgment contemporaneous with this Memorandum Opinion.

                                        BACKGROUND

       Plaintiff is a prisoner incarcerated at the Kentucky State Penitentiary (“KSP”). [DN 1]. He

filed a Complaint and an Amended Complaint against a variety of KSP officials pursuant to 42

U.S.C. § 1983. [DN 1; DN 6]. The Court conducted an initial review and allowed six of Plaintiff’s

claims to proceed. [DN 10]. Subsequently, the Court permitted Plaintiff to file a supplemental

complaint, [DN 67], and Defendants filed a motion for summary judgment, [DN 99]. After the

Court granted Defendants’ motion, the following claims remain: (1) Defendants Belt, Rodriguez,

Beavers, Peede, Coombs, Bauer, Beeler, and Grief retaliated against Plaintiff; (2) Defendants

Peede and Coombs violated Plaintiff’s Eighth Amendment rights by exercising excessive force

against Plaintiff; and (3) Defendants White, Grief, Belt, and Beeler violated Plaintiff’s Eighth and




                                                 1
Fourteenth Amendment rights by placing him in long-term segregation. [See 106]. Defendants

then filed the Second Motion for Summary Judgment currently before the Court. [DN 107].

                                      LEGAL STANDARD

       Summary judgment is appropriate when the record, viewed in the light most favorable to

the nonmoving party, reveals “that there is no genuine dispute as to any material fact and the

movant is entitled to judgment as a matter of law.” Fed. R. Civ. P. 56(a). A genuine dispute of

material fact exists where “there is sufficient evidence favoring the nonmoving party for a jury to

return a verdict for that party.” Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 249 (1986). The

Court “may not make credibility determinations nor weigh the evidence when determining whether

an issue of fact remains for trial.” Laster v. City of Kalamazoo, 746 F.3d 714, 726 (6th Cir. 2014)

(citing Logan v. Denny’s, Inc., 259 F.3d 558, 566 (6th Cir. 2001); Ahlers v. Schebil, 188 F.3d 365,

369 (6th Cir. 1999)). “The ultimate question is ‘whether the evidence presents a sufficient

disagreement to require submission to a jury or whether it is so one-sided that one party must

prevail as a matter of law.’” Back v. Nestlé USA, Inc., 694 F.3d 571, 575 (6th Cir. 2012) (quoting

Anderson, 477 U.S. at 251–52). The moving party must shoulder the burden of showing the

absence of a genuine dispute of material fact as to at least one essential element of the nonmovant’s

claim or defense. Fed. R. Civ. P. 56(c); see also Laster, 746 F.3d at 726 (citing Celotex Corp. v.

Catrett, 477 U.S. 317, 324 (1986)). Assuming the moving party satisfies its burden of production,

the nonmovant “must—by deposition, answers to interrogatories, affidavits, and admissions on

file—show specific facts that reveal a genuine issue for trial.” Laster, 746 F.3d at 726 (citing

Celotex Corp., 477 U.S. at 324).

       Additionally, the Court acknowledges that pro se pleadings are to be held to a less stringent

standard than formal pleadings drafted by attorneys. See Haines v. Kerner, 404 U.S. 519 (1972).



                                                 2
The duty to be less stringent with pro se complainants, however, “does not require [the Court] to

conjure up unpled allegations,” McDonald v. Hall, 610 F.2d 16, 19 (1st Cir. 1979) (citation

omitted), nor to create a claim for a pro se plaintiff, Clark v. Nat’l Travelers Life Ins. Co., 518

F.2d 1167, 1169 (6th Cir. 1975).

                                         DISCUSSION

   I.      Exhaustion of Administrative Remedies

        Defendants claim they are entitled to summary judgment because Plaintiff failed to exhaust

his administrative remedies regarding his retaliation, excess force, and long-term segregation

claims. [DN 107-1 at 947]. The Prison Litigation Reform Act (“PLRA”) bars a civil rights action

challenging prison conditions until the prisoner exhausts “such administrative remedies as are

available.” 42 U.S.C. § 1997e(a); see also Jones v. Bock, 549 U.S. at 211, 127 S. Ct. 910 (2007)

(“There is no question that exhaustion is mandatory under the PLRA and that unexhausted claims

cannot be brought in court.”). “[T]he PLRA's exhaustion requirement applies to all inmate suits

about prison life, whether they involve general circumstances or particular episodes, and whether

they allege excessive force or some other wrong.” Porter v. Nussle, 534 U.S. 516, 532 (2002).

        In order to exhaust administrative remedies, prisoners must complete the administrative

review process in accordance with the deadlines and other applicable procedural rules established

by state law. Jones, 549 U.S. at 218–19, 127 S. Ct. 910. “Proper exhaustion demands compliance

with an agency's deadlines and other critical procedural rules.” Woodford v. Ngo, 548 U.S. 81, 90,

126 S. Ct. 2378, 165 L.Ed.2d 368 (2006). Importantly, however, “failure to exhaust administrative

remedies under the PLRA is an affirmative defense that must be established by the defendants.”

Napier v. Laurel Cty. Ky., 636 F.3d 218, 225 (6th Cir. 2011) (citing Jones, 549 U.S. at 204, 127 S.

Ct. 910). “Summary judgment is appropriate only if defendants establish the absence of a ‘genuine



                                                3
dispute as to any material fact’ regarding non-exhaustion.” Risher v. Lappin, 639 F.3d 236, 240

(6th Cir. 2011) (citing Fed. R. Civ. P. 56(a)).

       Pursuant to the Kentucky Department of Corrections Policies and Procedures (“CPP”), an

inmate may file a grievance relating to “any aspect of an inmate's life in prison that is not

specifically identified as a non-grievable issue,” such as personal needs, personal actions by staff,

or staff conflicts. CPP § 14.6(II)(B). In contrast, non-grievable issues include disciplinary

procedures, Adjustment Committee decisions, or the warden's review of those decisions. Id. §

14.6(II)(C). An inmate “cannot be required to exhaust administrative remedies regarding non-

grievable issues.” Figel v. Bouchard, 89 F. App’x 970, 971 (6th Cir. 2004).

       Under CPP § 14.6(II)(B), each of Plaintiff’s retaliation, excessive force, and long-term

segregation claims were grievable. See, e.g., Richmond v. Settles, 450 F. App’x 448, 456–57 (6th

Cir. 2011) (prisoner's Eighth Amendment conditions of confinement claim could have properly

been dismissed because he failed to exhaust administrative remedies). Accordingly, CPP §

14.6(II)(J) required Plaintiff to file written grievances regarding these issues. Yet, Central Office

Ombudsman for the Department of Corrections, John Dunn provided a sworn affidavit stating that

Plaintiff has not filed any grievances regarding retaliation by Defendants Belt, Rodriguex, Beavers,

Peede, Coombs, Bauer, Beeler, and Grief. [DN 107-4 at 985]. Moreover, the records do not contain

any grievance filed by Plaintiff regarding excessive force or related claims against Defendants

Peede and Coombs. Id. Finally, the records do not contain any grievances filed by Plaintiff

regarding his placement in long-term segregation or related claims against Defendants White,

Grief, Belt, and Beeler. Id. Additionally, Corrections Unit Administrator for the Department of

Corrections at KSP provided a sworn affidavit stating: “From June 1, 2016 – December 31, 2018,

Michael Cooper has not filed a grievance regarding retaliation allegedly committed by Josh Patton,



                                                  4
Warden Randy White, Christ Vinson, Diana Yeager, Skyla Grief, or James Beaver.” [DN 107-5

at 987]. Although Plaintiff claims that he used the prisoner grievance procedure to address the

issues raised in his Complaint, he has not introduced any evidence to support this claim. [DN 6-1

at 109]. There is no genuine dispute of material fact, then, that Plaintiff has not exhausted all

administrative remedies as 42 U.S.C. § 1997e(a) requires. Therefore, the Court will dismiss

Plaintiff’s remaining claims without prejudice. See Bell v. Konteh, 450 F.3d 651, 653 n.4 (6th Cir.

2006) (“It is well established ... that the appropriate disposition of an unexhausted claim under the

PLRA is dismissal without prejudice.” (citing Boyd v. Corr. Corp. of Am., 380 F.3d 989, 994 (6th

Cir. 2004); Dellis v. Corr. Corp. of Am., 257 F.3d 508, 510 (6th Cir. 2001); Brown v. Toombs, 139

F.3d 1102, 1104 (6th Cir. 1998))).

   II.      Eighth and Fourteenth Amendment Claims

         Alternatively, to the extent that Plaintiff’s claims regarding long-term segregation could be

construed to involve disciplinary procedures and Adjustment Committee decisions, non-grievable

issues pursuant to CPP § 14.6(II)(C), the Court finds that summary judgment is still warranted.

         A. Eighth Amendment

         Plaintiff claims that his confinement in segregation for over five years violates his Eighth

Amendment rights. The Eighth Amendment prohibits conduct by prison officials that involves the

“unnecessary and wanton infliction of pain.” Ivey v. Wilson, 832 F.2d 950, 954 (6th Cir. 1987)

(per curiam) (quoting Rhodes v. Chapman, 452 U.S. 337, 346, 101 S.Ct. 2392, 69 L.Ed.2d 59

(1981)). The deprivation alleged must result in the denial of the “minimal civilized measure of

life's necessities.” Rhodes, 452 U.S. at 347, 101 S.Ct. 2392; see also Wilson v. Yaklich, 148 F.3d

596, 600-01 (6th Cir. 1998). The Eighth Amendment is only concerned with “deprivations of

essential food, medical care, or sanitation” or “other conditions intolerable for prison



                                                   5
confinement.” Rhodes, 452 U.S. at 348, 101 S.Ct. 2392 (citation omitted). Moreover, “[n]ot every

unpleasant experience a prisoner might endure while incarcerated constitutes cruel and unusual

punishment within the meaning of the Eighth Amendment.” Ivey, 832 F.2d at 954. Indeed, the

Sixth Circuit has held that “[b]ecause placement in segregation is a routine discomfort that is part

of the penalty that criminal offenders pay for their offenses against society, it is insufficient to

support an Eighth Amendment violation.” Harden-Bey v. Rutter, 524 F.3d 789, 795 (6th Cir. 2008)

(holding allegations of confinement in administrative segregation for “three years and running”

failed to state an Eighth Amendment claim) (citation omitted). Moreover, the Court has noted, that

plaintiffs “cannot bring an Eighth Amendment claim” for “emotional or mental injuries” without

alleging a prior physical injury. Id. (citing See 42 U.S.C. § 1997e(e) (“No Federal civil action may

be brought by a prisoner confined in a jail, prison, or other correctional facility, for mental or

emotional injury suffered while in custody without a prior showing of physical injury.”); Merchant

v. Hawk–Sawyer, 37 F. App’x 143, 145–46 (6th Cir. May 7, 2002) (per curiam) (denying an

inmate's Eighth Amendment claim because the inmate did “not allege that he was subjected to any

physical injury as a result of the actual conditions in the segregated housing unit, and 42 U.S.C. §

1997e(e) precludes any claim by a prisoner for mental or emotional injury suffered while in

custody without a prior showing of physical injury”) (internal quotation marks omitted)).

       In this case, Plaintiff cites the Supreme Court as stating: “Clothing and linens are the bare

necessities of prison life. If you’re not suicidal no prison official can take clothing[,] bed linens,

and mattress. It’s clearly a punishment.” [DN 6-1 at 106]. Despite this language, Plaintiff has made

no direct allegation, nor presented any evidence, that he has been deprived of clothing, linens, or

a mattress. Moreover, he has failed to allege any physical injury as a result of the conditions in the

segregated housing unit. While the Court is sympathetic to Plaintiff’s claim that “isolation for 5-7



                                                  6
years will harm anyone[‘s] mentality no matter how strong”, [DN 108 at 1006], “emotional or

mental injuries” cannot form the basis of an Eighth Amendment claim. Accordingly, Defendants

are entitled to summary judgment as to this claim.

       B. Fourteenth Amendment

       Next, Plaintiff alleges that Defendants violated his Fourteenth Amendment right to due

process by filing “bogus” disciplinary reports against him to keep him in the segregation unit. A

prisoner's ability to challenge a prison misconduct investigation and conviction depends on

whether the actions implicated any liberty interest. In Sandin v. Conner, 515 U.S. 472, 115 S.Ct.

2293, 132 L.Ed.2d 418 (1995), the Court set forth the standard for determining when a prisoner's

loss of liberty implicates a federally cognizable liberty interest protected by the Due Process

Clause. According to Sandin, a prisoner is entitled to the protections of due process only when a

deprivation imposes an “atypical and significant hardship on the inmate in relation to the ordinary

incidents of prison life” or “will inevitably affect the duration of his sentence.” Id. at 487, 115

S.Ct. 2293.

       With regard to Plaintiff's claim based on his placement in disciplinary segregation, courts

generally consider the nature and duration of a stay in segregation in determining whether it

imposes an “atypical and significant hardship.” Harden-Bey, 524 F.3d at 795–96. The Sixth Circuit

has held that mere placement in administrative segregation, and placement for a relatively short

period of time, do not require the protections of due process. Rimmer-Bey v. Brown, 62 F.3d 789,

790–91 (6th Cir. 1995) (holding 61 days in segregation is not atypical or significant). The Sixth

Circuit has also held, in specific circumstances, that confinement in segregation for a relatively

long period of time does not implicate a liberty interest. See, e.g., Jones v. Baker, 155 F.3d 810,

812–13 (6th Cir. 1998) (holding two years of segregation while the inmate was investigated for



                                                7
the murder of a prison guard in a riot not an atypical deprivation); Mackey v. Dyke, 111 F.3d 460

(6th Cir. 1997) (holding prisoner's continued confinement in administrative segregation for eight

additional months after a status review committee accepted a recommendation that he be returned

to the general population did not deprive him of a protected liberty interest). But cf. Selby v.

Caruso, 734 F.3d 554, 559 (6th Cir. 2013) (holding 13 years of segregation implicates a liberty

interest); Harris v. Caruso, 465 F. App'x 481, 484 (6th Cir. 2012) (eight years of segregation

implicates a liberty interest); Harden-Bey, 524 F.3d at 795 (remanding to the district court to

consider whether the plaintiff's allegedly “indefinite” period of segregation, i.e., three years

without an explanation from prison officials, implicates a liberty interest). However, in this case,

Plaintiff spent five years in segregation before being released in 2019. In their Second Motion for

Summary Judgment, Defendants assume the length of Plaintiff’s confinement in segregation

created a liberty interest, and thus, he is entitled to the protections of the Due Process Clause. [DN

107-1 at 952].

       “In Wolff v. McDonnell, 418 U.S. 539 (1974), the Supreme Court held that the Due Process

Clause of the Fourteenth Amendment requires that a prisoner faced with a disciplinary charge is

entitled to: 1) advance written notice of the charges against him, no less than 24 hours prior to the

hearing; 2) a qualified right to call witnesses and present documentary evidence in his defense, at

least when permitting him to do so would not be unduly hazardous to institutional safety or

correctional goals; and 3) a written statement by the fact finders as to the evidence relied upon and

the reasons for the disciplinary action taken.” Allen v. Louisville Metro Dep't of Corr., No. CIV.A.

3:07CV-P296-S, 2007 WL 3124696, at *6 (W.D. Ky. Oct. 24, 2007) (quoting Wolff v. McDonnell,

418 U.S. 539 (1974)).

      In this case, Defendant Skyla Grief submitted a sworn affidavit stating:



                                                  8
        Michael Cooper has been in Restrictive Housing from August 27, 2012-November 10,
        2019. The reason that Michael Cooper has been in restrictive housing for this period of
        time is due to Mr. Cooper committing numerous disciplinary violations. For each
        disciplinary violation, Mr. Cooper was found guilty of the disciplinary violations after
        hearings before the Adjustment Committee and an Adjustment Officer. Michael Cooper
        was given a disciplinary hearing for each offense, and the opportunity to present
        evidence and witnesses. For each offense, Michael Cooper received a written decision
        of the Adjustment Officer which described the evidence supporting the finding of guilt.
        Prior to each hearing, Michael Cooper was given notice of the hearing.

[DN 107-6 at 989–90]. Therefore, Defendants argue, Plaintiff “was afforded due process as

required by Wolff v. McDonnell, and summary judgment should be granted.” [DN 107-1 at 953].

Plaintiff has not alleged, nor presented any evidence of, a specific due process violation. Thus,

Defendants are entitled to summary judgment as to this claim.

                                          CONCLUSION

       For the reasons stated herein, Defendants’ Second Motion for Summary Judgment, [DN

107], is GRANTED and Plaintiff’s Motion for Partial Summary Judgment, [DN 108], is DENIED

AS MOOT. The Court will enter a separate Order and Judgment contemporaneous with this

Memorandum Opinion.




                                                                    March 17, 2020




       CC: Attorneys of Record


       Michael Cooper
       211158
       KENTUCKY STATE PENITENTIARY
       266 Water Street
       Eddyville, KY 42038
                                                   9
